Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3, 5-11, and 13-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The examiner identified the closest prior art of record as EP 11169396 (English version Kreuzer et al. US Patent Application Publication 2012/0316529).  However, Applicant argued Kreuzer is not available as prior art as EP 11169396 is the application number that corresponds with foreign patent EP 2532329 with a publication date of 12/12/2012.  Applicant claims a priority date of December 10, 2012.  Thus, the applied reference Kreuzer is not available as prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781